Citation Nr: 1426037	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) claimed as due to personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty with the Navy from March 1973 to March 1974. He had a subsequent period of active duty in the Army from August 1974 to July 1975 from which he received an other than honorable discharge.  The Veteran is therefore not entitled to service connection for this second period of service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision of July 2007.  The Veteran presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge in April 2010.

The issue was previously remanded in August 2010 for further development.  Unfortunately, additional development is required. 

A review of the Virtual VA paperless claims processing system noted additional medical documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his acquired psychiatric disorder, to include PTSD, is a result of a personal assault that he experienced while in service.  Specifically he contends that the evidence of the assault can be seen in his misconduct following the assault, such as periods of absence without leave (AWOL).  The evidence indicated that the Veteran had at least one period of AWOL prior to the alleged assault.  The Veteran has been diagnosed with various psychiatric disorders on Axis I, including depression and PTSD.  There is no etiological opinion of record to address whether the Veteran's current diagnoses are a result of his active duty service or any incident therein.  The Veteran should be afforded a VA examination, to include an etiological opinion. 
Accordingly, the case is REMANDED for the following action:

1. Obtain any VA or private treatment records identified by the Veteran.

2.  After all attempts have been made to obtain the above requested records, schedule the Veteran for an appropriate VA examination.  The purpose of the examination is to determine the etiology of the Veteran's diagnosed acquired psychiatric disorders, to include PTSD, in particular, whether any of the Veteran's psychiatric disorders, to include PTSD are the result of his active duty service or any incident therein.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the hearing transcript regarding the Veteran's contentions that he was assaulted during active duty service as well as his contentions that his behavior changed as a result.  It is further noted that the Veteran did have acts of misconduct before and after the alleged assault and that any incident during the Veteran's second period of service does not entitle the Veteran to service connection.  

c.  All indicated tests and studies must be performed.
d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether any of the Veteran's psychiatric disorders, to include PTSD, are related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



